— In an action to recover royalties due under contracts, defendants Oxford Book Company, Inc., and Keystone Education Press, Inc., appeal, as limited by their briefs, from so much of an order of the Supreme Court, Queens County, dated January 6, 1975, as, on their motion for summary judgment, denied such relief as to plaintiff’s second cause of action (the order denied the motion as to them in its entirety). Order affirmed insofar as appealed from, with $50 costs and disbursements. The contract language is ambiguous and plaintiff’s affidavits raise factual issues concerning the intent of the parties in executing the contracts. Gulotta, P. J., Rabin, Hopkins, Latham and Hargett, JJ., concur.